Citation Nr: 0833293	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-07 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability, to include residuals of a shrapnel injury.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as a bilateral hand condition.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for the disabilities at issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The record demonstrates that following the issuance of the 
statement of the case in December 2006, VA outpatient 
treatment records and the report of a Department of Veterans 
Affairs (VA) examination conducted in April 2007, have been 
associated with the claims folder.  The Board notes that this 
evidence is pertinent to the veteran's claim.  There is no 
indication in the record that the RO considered this 
evidence, nor was a supplemental statement of the case 
issued, as required by 38 C.F.R. § 19.31 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a supplemental 
statement of the case that considers all 
evidence received following the December 
2006 statement of the case.

2.  If the veteran's claims remained 
denied, the veteran should be given an 
opportunity to respond to the supplemental 
statement of the case, and the case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




